Citation Nr: 0807117	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-31 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
April 1969, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board notes that, in regard to the veteran's hearing loss 
claim, the RO initially granted service connection for 
hearing loss of his left ear and denied service connection 
for hearing loss of his right ear.  By an August 2003 
decision, however, a decision review officer granted service 
connection for the veteran's right ear hearing loss and thus 
redefined the service-connected disability as bilateral 
hearing loss. 

The veteran and his wife testified at an RO hearing in March 
2004.

The issues of entitlement to service connection for low back 
and bilateral knee conditions are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiometric test results reflect hearing acuity no worse 
than level I in the right ear and level V in the left ear.  

2.  VA medical records reflect a current diagnosis of PTSD, 
due to experiences in service in the Republic of Vietnam.   

3.  The veteran's description of his stressors that caused 
his PTSD are consistent with events notated in the historical 
records of his unit's station, as supplied by the appropriate 
military organization.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86 Diagnostic Code 6100 (2007).

2.  The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303, 3.304(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss

A.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the rating assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in which 
the Court held that, "[i]n cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  As section 5103(a) 
no longer applies to the veteran's appeal-e.g., his initial 
increased rating claim---the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).  

Rather, under such circumstances, the provisions of 
38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for 
application.  Dingess, 19 Vet. App. at 491 (2006).  Here, the 
veteran's increased rating claim falls squarely within this 
fact pattern.  The current compensable rating claim is based 
upon an initial grant of service connection for bilateral 
hearing loss.  Consequently, no section 5103(a) notice is 
required for the veteran's initial compensable rating claim.  
As for the provisions of 38 U.S.C.A. §§ 5104, 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications (including rating 
decision notices, the August 2003 statement of the case, as 
well as the March 2005, August 2007, and October 2007 
supplemental statements of the case) that contain notice of 
VA's assignment of the noncompensable evaluation for the 
service-connected bilateral hearing loss, his appellate 
rights, a summary of relevant evidence, citations to 
applicable law, and a discussion of the reasons for the 
decision made by the agency of original jurisdiction.  In 
short, the procedural requirements of the law have been 
satisfied.  No further due process development is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the earlier effective date on appeal.  All pertinent records 
adequately identified by the veteran have been obtained and 
associated with the claims folder.  In addition, he has been 
accorded two pertinent VA examinations.  There is no 
suggestion on the current record that additional evidence, 
relevant to this matter, exists and can be procured.  
Consequently, the Board concludes that no further evidentiary 
development of the veteran's compensable rating claim is 
required.  

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Hearing loss is evaluated under Diagnostic Code 6100 of the 
Rating Schedule.  Evaluations of defective hearing under this 
code range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (hertz).  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In November 2002, the veteran was afforded a VA audiological 
evaluation, which revealed pure tone threshold levels, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
50
60
55
LEFT
20
75
90
80

Pure tone threshold levels averaged 45 decibels for the right 
ear and 58.75 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 78 percent in his left ear.

The VA audiometric evaluation shows that the veteran had 
level I hearing in his right ear and level IV hearing in his 
left ear, which warrants a zero percent disability evaluation 
under Diagnostic Code 6100. 

In June 2004, the veteran was afforded another formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
50
60
55
LEFT
20
75
90
80

Pure tone threshold levels averaged 45 decibels for the right 
ear and 66.25 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 90 percent in his left ear.

The VA audiometric evaluation shows that the veteran had 
level I hearing in his right ear and level III hearing in his 
left ear, which warrants a zero percent disability evaluation 
under Diagnostic Code 6100. 

Thereafter, in July 2007, the veteran underwent another VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
65
65
LEFT
25
85
100
100

Pure tone threshold levels averaged 51.25 decibels for the 
right ear and 77.5 decibels for his left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in his right ear and 76 percent in his left ear.

The VA audiometric evaluation shows that the veteran had 
level I hearing in his right ear and level V hearing in his 
left ear, which warrants a zero percent disability evaluation 
under Diagnostic Code 6100.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's bilateral hearing loss warrants an initial 
compensable evaluation.  In reaching this conclusion, the 
Board has considered the exceptional hearing patterns set 
forth at 38 C.F.R. § 4.86.  While the hearing acuity shown in 
the veteran's left ear at these examinations meets the 
requirements of § 4.86(b), those findings result in a numeric 
designation of V which, when combined with the numeric 
designation of I for the veteran's right ear hearing 
impairment (from those three examinations) still lead to a 
noncompensable evaluation for the service-connected bilateral 
hearing loss.  As such, entitlement to a compensable 
evaluation for the service-connected bilateral hearing loss 
is not warranted.  

The Board notes that the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
hearing loss so as to warrant assignment of a compensable 
evaluation on an extra-schedular basis.  There is no showing 
that the veteran's bilateral hearing loss has resulted in 
marked interference with employment, i.e., beyond that 
reflected by the evaluations.  In addition, there is no 
indication that veteran's hearing loss has necessitated 
frequent, or indeed, any, periods of hospitalization, or that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


II.  PTSD

In this decision, the Board grants service connection for 
PTSD, which represents a complete grant of the benefits 
sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, no discussion of VA's duties to notify and 
assist, as it pertains to the veteran's PTSD claim, is 
required.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125.  

Service personnel records reflect that the veteran served 
from April 1967 to April 1968 as an Air Force Jet Engine 
Mechanic with the 14th Field Maintenance Squadron (FMS) at 
the Nha Trang Air Force Base in Southern Vietnam.  The 
veteran stated that he viewed body bags upon his arrival into 
Vietnam on or about May 1967, was subject to nightly mortar 
attacks on or about May 1967 to June 1968, witnessed the 
bombing of an ammunition dump on the air base on or about 
January to February 1968, and fought in combat on or about 
January to February 1968.  He also described the Viet Cong 
mortar and sniper attacks, the January 1968 TET Offensive, 
aircrafts blown up by the enemy, and deaths of fellow service 
men.  

A response from the appropriate military organization 
indicated a review of the 14th Air Commando Wing, which was 
the higher headquarters of the 14th FMS, covering April 1967 
to March 1968.  The records do not report the May to June 
1967 nightly mortar attacks or the early 1968 ammunition dump 
explosion, as described by the veteran.  However, the records 
do describe Viet Cong terrorist activity within Nha Trang 
from October to December 1967, including the air base being 
hit by mortars in October and November.  These attacks 
included aircrafts being damaged and destroyed, as well as 
soldiers being wounded and killed.  Enemy activity increased 
sharply from January to March 1968, during the 1968 TET 
Offensive.  This period included recoilless rifle and mortar 
attacks on the air force base in January and February 1968.  

While service medical records are absent of any complaint, 
diagnosis, or treatment of a psychiatric disability, VA 
medical records reflect that the veteran was diagnosed as 
having PTSD in January 2004, based on his reports of combat 
while stationed in Vietnam during his military service.  
Subsequent VA medical records, dated through October 2007, 
show that the veteran has continued to receive treatment for 
his PTSD.

The Board finds that the evidence of record supports the 
veteran's accounts of combat experience as his PTSD 
stressors.  Service personnel records show that he was 
stationed at Nha Trang Air Force Base from April 1967 to 
April 1968.  Historical records from the appropriate military 
organization reflect that this air force base came under 
enemy attack in October and November 1967, and in January and 
February 1968.  These four combative events occurred while 
the veteran was assigned to this base.  Thus, the veteran's 
stressor description is wholly plausible.  As the veteran has 
a current medical diagnosis of PTSD founded on these 
plausible stressors, a basis upon which to grant service 
connection for PTSD has been presented.  


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.

Service connection for PTSD is granted.


REMAND

The veteran contends that he initially injured his back while 
swimming at a beach during his military service in Vietnam, 
and that he initially injured his right knee while dancing in 
1966.  The file contains statements from a fellow service man 
that also recount these events and injuries.

Service medical records indicate that the veteran was treated 
for a mild muscle strain over the L3-L4 vertebral area in 
July 1968.  At his April 1969 separation examination, the 
examiner noted the veteran's report a 1966 occasion where his 
right knee "popped out" while dancing.  The veteran also 
stated on his April 1969 "Report of Medical History Form," 
that he had a "trick or locked knee."  

Post-service private medical records show that the veteran 
was treated for back pain in June 1970, and pain and swelling 
on his left knee in December 1975.  A private x-ray study of 
the veteran's spine, taken in April 1992, shows degenerative 
changes at L2-L3.  X-rays, taken in October 2003 and November 
2004, also show mild degenerative disk disease of L2-L3.  In 
January 2004 the veteran was diagnosed as having degenerative 
joint disease involving most joints and osteoarthritis.  A VA 
examination was conducted in November 2002.  At that time, 
the veteran's medical records were not made available to the 
examiner.  Nevertheless, the examiner diagnosed the veteran 
as having mechanical low back pain with a history of a remote 
injury and bilateral chondromalacia patellae.  

The veteran was treated for a back condition while in 
service, and reported an in-service knee injury at his 
separation examination.  He and a fellow service man also 
provided statements attesting to events where the veteran 
injured his back and knee during military service.  VA and 
private medical records reflect treatment for a back and knee 
condition subsequent to military service, as well as current 
disability diagnoses.  Thus, the Board finds that another VA 
examination is necessary in order to ascertain the etiology 
of the veteran's current back and knee conditions.  The 
examiner must be provided the veteran's complete claims 
folder and medical records for review prior to any such 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination to determine the 
nature, extent, and etiology of any 
bilateral knee and low back 
disabilities that he may have.  Prior 
to the examination, the complete claims 
folder should be made available to the 
examiner for review.  A notation to the 
effect that this record review took 
place should be included in the 
examination report.  The examiner 
should conduct any appropriate studies 
(including X-rays) to support his/her 
findings.  

All pertinent pathology found on 
examination should be noted in the 
examination report.  For any bilateral 
knee and low back disabilities found on 
examination, the examiner should 
express opinions as to whether it is at 
least as likely as not that any such 
diagnosed knee and low back 
disabilities are related to, or had 
their onset during, the veteran's 
military service.  

2.  Thereafter, the AMC should re-
adjudicate the issues of entitlement to 
service connection for a bilateral knee 
disability and entitlement to service 
connection for a low back disability.  
If the benefits sought on appeal are 
not granted, the AMC should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide them an opportunity to respond 
prior to returning the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


